This action for the recovery of damages for waste, and for the forfeiture of the life estate of C. I. Batten, under whom defendants claim title to the land described in the complaint, C. S., 888, et seq., was heard on plaintiff's motion that the temporary restraining order be continued to the final hearing and that a receiver be appointed, pendentelite, with authority to take possession of the land and to collect the rents and income therefrom.
From judgment denying the motion, dissolving the restraining order, and declining to appoint a receiver, plaintiff appealed to the Supreme Court.
Defendants are in possession of the land described in the complaint, claiming an estate therein per autre vie.
This land was conveyed in 1898, by J. M. Batten and his wife to C. I. Batten for his lifetime, and then to his children. It was not made to appear at the hearing that C. I. Batten is dead. He has no living children and is now 55 years of age. Plaintiff claims title to an undivided four-fifths interest in said land, subject to the life estate of C. I. Batten. He is one of five children of J. M. Batten; three of said children have conveyed to plaintiff all their right, title and interest in and to said land.
It is manifest that plaintiff's title, if any, to the remainder in said land, after the death of C. I. Batten, is not sufficient to sustain this action. Hough v. Martin, 22 N.C. 379. In an action for the recovery of damages for waste, committed by a life tenant, the plaintiff must establish a good, and not a doubtful title to the remainder. The judgment is
Affirmed. *Page 461